DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
It is noted to applicants that a number of claims are not properly presented (see claim 13 which does not separate compounds rather it is a photograph). Applicants must present each claim in a proper format. 
Claims 1-8, 13-14, 20-21, 23-29 and 32-37 are pending.

The species are as follows: 
Claims are drawn to formula (I) P - [L1]m - [A1]o - [L2]p - [A2] - [L3] - [A3] - [L4] - S (I):
P is an insulin or an insulinotropic peptide.
Applicant must elect a single species for P.
(A1)o wherein  A1 can be a 5 or 6 membered monocyclic ring or 9-12 membered bicyclic ring and o can be 0 or 1, wherein each ring is selected from: a saturated, unsaturated, or aromatic carboxylic or heterocyclic ring.


 A2: can be a 5 or 6 membered monocyclic ring or 9-12 membered bicyclic ring, wherein each ring is selected from: a saturated, unsaturated, or aromatic carboxylic or heterocyclic ring.
Applicant must elect A2 to a single species, for example a 6 membered bicyclic ring and o is 1, and the elected ring is for example aromatic ring.

 A3: can be a 5 or 6 membered monocyclic ring or 9-12 membered bicyclic ring, wherein each ring is selected from: a saturated, unsaturated, or aromatic carboxylic or heterocyclic ring.
Applicant must elect A3 to a single species, for example a 9 membered saturated ring.

 A4:  can be a 5 or 6 membered monocyclic ring or 6 membered bicyclic ring, wherein each ring is selected from: a saturated, unsaturated, or aromatic carboxylic or heterocyclic ring.
Applicant must elect A4 to a single species, for example a 9 membered saturated ring.

 (L1)m: wherein L1 is a linker having a chain length of 1-25, Applicant must elect the structure of  L1, for example L1 is a single –CH2-, wherein m is 1.

 (L2)p : wherein L2 is a linker having a chain length of 1-25, Applicant must elect the structure of  L2, for example L2 is a single –CH2-, wherein p is 1

 L3 : wherein L3 is a linker having a chain length of 1-25, Applicant must elect the structure of  L3, for example L3 is a single –CH2.

L4: wherein L4 is a linker having a chain length of 1-25, Applicant must elect the structure of  L4, for example L4 is a single –CH2, 

S is a sugar moiety and a sugar moiety is –[S2]5-S1, wherein S2 can be (i) a mono saccharide or (ii) a disaccharide. Applicant must elect a S2.

Point of attachment: claim 35-36 disclose formula (Ia) or (Ib) wherein sugar moiety S comprises Pyranose moiety which is attached to L4 via position 2, 3, 4 or 6. Applicant must elect a single position for attachment to L4.

Claim 13 recites more than 60 different species representing –A2-L3-A4-L4-, applicant must elect a single species that can be attached with S moiety.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species lack unity of invention because even though the inventions of these groups require the technical feature of pyranose (S), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2010/012153.  Therefore, because each moiety of conjugate is defined to be independent, species of conjugate do not share special technical feature with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GYAN CHANDRA/           Primary Examiner, Art Unit 1646